Citation Nr: 0711690	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  99-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
widow's pension benefits in the calculated amount of 
$18,571.00, plus accrued interest thereon.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1968.  The veteran died in July 1985.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In an April 2006 decision, the Board denied the appellant's 
claim for waiver of recovery of an overpayment of VA widow's 
pension benefits in the amount of $18, 571.00.  She appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter referred to as "the Court").  
Pursuant to a Joint Motion for Remand (Joint Motion), the 
Court entered an Order in February 2007, remanding the claim 
for further action in accordance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the appellant claims entitlement to waiver of 
recovery of an overpayment of widow's pension benefits in the 
calculated amount of $18,571.00, plus accrued interest 
thereon.  She contends that the alleged overpayment was not 
properly created, and she disputes the finding that she 
received earnings and other income in 1994 through 1996 in 
the amounts stated by the RO.  She also maintains that undue 
hardship would result if she were required to repay the 
overpayment.

The Court remanded this appeal because the Board failed to 
ensure that VA complied with the duty to adjudicate the 
appellant's claim that the overpayment was improperly created 
before determining whether the appellant was entitled to 
waiver of the recovery of the overpayment.  Therefore, the 
appellant's challenge to the lawfulness of the debt asserted 
must be determined before adjudicating the waiver 
application.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a paid and due 
audit which outlines on a month by month 
basis the exact amount due and paid the 
appellant.  The basis for any countable 
income must be explained in detail in the 
audit.  

2.  Thereafter the RO must readjudicate 
whether the debt in question was properly 
created, and if so, whether waiver of 
recovery of the indebtedness is in order.  
Complete reasons and bases must be 
provided for any decision reached.

If the benefit sought is not granted, the appellant should be 
furnished with a Supplemental Statement of the Case and 
afforded an opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


